Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                       Title  reference to bayonet ring should be added 
Claim1-7  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Just  how  CPA 9  and part 17 are used to allow rotation   and then locking of the bayonet ring  7 is unclear .  How  is   9 held immovable ? While much  discussion is present the basic manner of use is unclear In response applicant should provide a clear discussion of how these parts are used with reference to  at least figures  9  10  and numerals  used   Discussion should be added to spec if possible without addition of new matter
Claim(s) 1 and  7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller  6368133  in view of Grimm 9093783
For claims 1  and 7 Zeiller  figure 4 includes first and second housings 10,  38 and  rotatable ring 70     locking feature 42   74     and in figure 8 a ring contact portion 78  a position assurance device   77  to be held immovable in a ready position  before the ring is fully rotated and then movable to engage the contact portion  78  to hold the ring in fully locked position.  The Zeller ring appears to be a bayonet ring  see  groove  43  however this is not stated  Therefore   note use of such rings to be admittedly well known and also to be shown by Grimm  at 6 In view  of either of these it would have been obvious to use  bayonet ring features  in Zeller device   for quick assembly   
Claim(s) 1  and  7  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grimm 783 
For claims  1  7  Grimm figures  1   2 includes  first and second housings   3    2   a locking portion  54  a bayonet ring 8 with a locked portion or  pin  and used to form a bonded state  of the housings   a contact portion  10  on the  bayonet ring     a connector position assurance device  40  with contact portion  42  and in figure  7 at 140  142   to be held   immovable until the ring has reached  its second position   and then movable to  a second position in which it  engages the ring contact portion and  holds the   bayonet ring in locked condition .
Claim 2  avoids the prior art 
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/              Primary Examiner, Art Unit 2832